Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of said product; or
A product and a process of use of said product; or
A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 5, 7, 9, 11, 12, 14-16, and 18, drawn to a method of improving yield strength of workpiece.
Group II, claim(s) 21, 22, 24, 25, 27, 29, and 31, drawn to an apparatus for improving yield strength of workpiece.
Group III, claim(s) 34, drawn to a workpiece.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of punch and die assembly that confers surface , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gerhard USPN 6,185,977 B1. Gerhard teaches making sheet metal part (Figure 1b) by using rolling and shaping (punch and die) (col. 3, line 50 through col. 4, line 4) such that yield strength is improved, such as by 25 % (col.3, line 58). Both rolling and shaping steps can be characterized as being achieved by punch and die assembly that would be expected to lead to plastic deformation and provision of surface protrusions on the workpiece that has been in contact with the roller(s) and forming apparatus.
Group I and Group III AND Group II and Group III lack unity of invention because even though the inventions of these groups require the technical feature of workpiece having surface protrusions formed by plastic deformation such that yield strength is improved, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gerhard USPN 6,185,977 B1. Gerhard teaches making sheet metal part (workpiece) (Figure 1b) by using rolling and . 
Due to the complexity of the restriction requirement, a telephone call was not made to request an oral election to the above restriction requirement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
EXAMINER’S COMMENT
Each of Claims 22, 29, and 31 has a preamble that refers to “An apparatus” which is claimed in previous Claim 21. However, each textually depends from “Claim 13”, which has been canceled. They have been grouped with the apparatus claims in view of their preamble. Should they be method claims the preambles and claim dependencies should be corrected accordingly, and the claims would be placed in Group I.
Each of Claims 24, 25, and 27 has a preamble that refers to “An apparatus” which is claimed in previous Claim 21. However, each textually depends from “Claim 14”, which is a method claim. They have been grouped with the apparatus claims in view of their preamble. Should they be method claims the preambles should be corrected accordingly, and the claims would be placed in Group I.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
5 January 2022